DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for removal of the terms “improved”, “lower transmission arm”, and “for linear buffer”.  Examiner notes this has reduced objections and rejections.  
Regarding 112 rejections: 
Applicant reiterates “second arm should be spanned between the fix base and the hinge seat”, which was previously claimed, and rejected.  This is not persuasive.
Applicant does not address the “buffer end” term.
Applicant does not correlate the pin shaft 10 and which insertion hole it is included in first arm 3.  
Regarding 102 rejections:
Examiner notes that applicant has included the claim language from claim 2 into claim 1, and claim 1 is now rejected under 103, in the same manner that claim 2 was previously rejected.
Applicant argues “end points of the guide rail must be moved to achieve similar functions”.  Examiner notes that the identical function of applicant’s buffer device is performed in Beckmann, and notes that the end points of the guide rail ARE moved in Beckmann, since the wheel 24 of the buffer device moves linearly with the help of pivot pin 23.  
Applicant seems to assert “point to face contact” loses energy due to friction, referring to adjusting screw 16 and rocker arm 14.  Examiner notes that adjustment screw 16 is only aligned with opening 25, and does not contact any particular surface of first arm 5.  There is no friction between 
Applicant argues about the elastic element in direct contact with the buffer wheel.  Examiner notes that neither the instant invention nor the prior art discloses direct contact of the spring with the buffer wheel.  Examiner notes that both the instant invention and Beckmann discloses the use of a free rolling wheel along a buffer head.  Applicant seems to believe the modification replaces the entire buffer device of Beckmann for that of Carlo; this is incorrect.  The modification modifies only the spring and frame of Beckmann, which is spring 17 and the interior stem, with the shorter elastic device with exterior frame which is mounted on the hinge arm of Carlo.  Examiner notes that the end of the modified elastic device and frame, abuts the pin of the rocker 14 of Beckman in the same location as the spring and frame does in unmodified Beckmann, and allows the rocker 14 and wheel 24 to perform the same function.  



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 1:

In claim 3:
-Applicant has not provided any detailed drawing of “buffer head 7”, and therefore “arc shaped face” is not shown.
In claim 4: 
-Applicant claims first pin shaft 10 is on the first transmission arm, but shows first pin 10 below the buffer device 6; examiner is unsure where this is attached to the first arm 3.  Is first pin 10 in figure 3?
-How is the “opposite end of the elastic buffer device supported on the first pin shaft 10”?  What is the “opposite end”?  Examiner notes that pin 10 is not included in figure 3, and therefore examiner assumes that pin 10 does not interact with pin 10 at all.

Examiner suggests labeling every attachment point in every arm with a “hinge point” letter so that one of ordinary skill in the art can follow what part is attached where.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-Applicant claims “one end of the second transmission arm spanned between the fix base and the hinge seat”.  First, if the second transmission arm “spanned”, examiner suggests removal of “one end of”.  Applicant may claim that “one end of the second transmission arm is attached to the fixed base”, OR “the second transmission arm is spanned between the fixed base and the hinge seat”.  
-Applicant discloses the second arm 4 is hinged to the base 1 and the back transmission arm 5, but the last two lines state “second transmission arm 4 is spanned between the fixed base 1 and the hinge seat 2”.  Therefore, examiner is unsure what applicant intends by “spans”.  Examiner assumes that it does not mean “directly attached to”.  Examiner requests clarification.    
-Applicant previously claimed a hinge with the intended use of being on a refrigerator.  Examiner notes that applicant has now positively claimed “refrigerator frame” and “refrigerator door”.  Examiner notes that since applicant has not shown or disclosed any particular structure of either the frame or the door, examiner assumes that these are nominal recitations of “refrigerator”.  Examiner notes that the prior art discloses being used on a refrigerator, and therefore meets the claim language.
-Applicant claims “buffer head 7 acts at the buffer end of the elastic buffer device”.  Examiner notes “a buffer end” has not been previously claimed.  Examiner is unsure what applicant refers to; is applicant claiming the wheel 63 in claim 1?  Examiner assumes this phrase means “buffer head 7 engages the elastic buffer device”.

Regarding claim 4: 
Applicant claims “first pin 10 is assembled on the first transmission arm, and an opposite end of the elastic buffer device is supported on the first pin shaft”.  Examiner notes that applicant does not show pin 10 “assembled on the first transmission arm 3”.  Examiner is unsure what the “opposite end of the elastic device” is, and examiner is unsure how it is “supported” on the pin 10.  


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over 7987558 Beckman in view of 5035026 Carlo.  Based on the 112b rejections above, all claims are treated “as best understood”.

    PNG
    media_image1.png
    453
    655
    media_image1.png
    Greyscale
Regarding claim 1, Beckman discloses a refrigerator hinge (column 1, line 41), comprising: 
 a fixed base 7 and a hinge seat 2, and a hinge assembly arranged between the fixed base 7 and the hinge seat 2, wherein the hinge assembly comprises
a first transmission arm 5, a second transmission arm 4, a back transmission arm 3; 
one end of the first transmission arm 5 is hinged with the fixed base 7 (at pin 8), the other end of the first transmission arm 5 is hinged with a buffer head 22 (at pin 10), 
one end of the back transmission arm 3 is connected with the buffer head 22, the other end of the back transmission arm 3 is hinged with the hinge seat 2 (at pin 11), 
one end of the second transmission arm 4 spanned between the fix base and the hinge seat (as best understood, Beckman discloses what applicant discloses in the figures and specification, and is duplicated below) 

the fixed base 7 is integrated with more than one assembling plate (best shown in figure 3); and 
the second transmission arm 4 is spanned between the fixed base 7 and the hinge seat 2 (see 112b above, and previously claimed);
the fixed base 7 is fixed to a refrigerator frame (as it is used in a refrigerator) and the hinge seat 2 fixed to a refrigerator door (as it is used in a refrigerator);
the elastic buffer device (as annotated) comprises a buffer frame (buffer end 14 and cylinder within the elastic element 17), an elastic element 17, and a buffer wheel 24, wherein the buffer wheel 24 slides on the buffer frame (examiner notes that the moves linearly in relationship to the buffer frame, since the pivot point 23 allows buffer end 14 to move the wheel 24 linearly, which serves the function of sliding.  Applicant does not claim a wheel with post in an elongated slot.), one end of the elastic element acts on the buffer wheel 24 for elastic reset slide.  
The elastic device of Beckmann extends from the fixed base to the buffer end 14 with the frame within the elastic element.  Beckmann does not disclose that the other end of the elastic element acts on the frame rather than the fixed base.  
Carlo discloses a similarly structured hinge, having an elastic buffer device (figure 2) having a frame (telescoping halves 19 and 18), an elastic element 20 within the frame.  The elastic portion engages buffer, and is connected to a portion of the arm, rather than the pivoting junction of the arm and the mounting bracket.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the spring and exterior frame structure of Carlo in place of the spring and stem of Beckman, as Beckman requires having a spring used in a similar manner as taught in Carlo.  Examiner contends that using a spring on the outside of an inner post of Beckman, or a spring inside two telescoping parts that are shorter than a hinge arm, is an obvious 
    PNG
    media_image2.png
    355
    379
    media_image2.png
    Greyscale
overall length so that it is are mounted at both ends to the first arm, rather than the fixed base as disclosed.  Examiner contends that doing so does not affect the form, function, or use, of the hinge of Beckmann, since this does not prevent the elastic buffer from performing the function (abutting the buffer head) disclosed in the unmodified device.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 3, Beckman as modified discloses the refrigerator hinge according to claim 2, wherein the buffer head 22 is provided with an eccentric smooth arc-shaped face (best shown in figure 2), the arc-shaped face and the buffer wheel 24 are squeezed each other, and the buffer wheel 24 is rolled on the arc-shaped face (figure 2).

Regarding claim 4, Beckman as modified discloses the refrigerator hinge according to claim 1, wherein one end (connected at point 8) of the elastic buffer device is hinged with the end portion of the first transmission arm 5 (as discussed in the modification of claim 1, shortening the frame and elastic member of the Beckman elastic buffer in a known manner); and a first pin shaft 23 is assembled on the 

Regarding claim 5, Beckman as modified discloses the refrigerator hinge according to claim 1, wherein the assembling plate (annotated in figure 3) outwards extends to the side walls of the fixed base 7, and the assembling plate is provided with more than one fixing portion (through holes) to fix and assemble the fixed base.

Regarding claim 6, Beckman as modified discloses the refrigerator hinge according to claim 1, wherein the assembling surface (assumed to be the surface that abuts a part of the intended use refrigerator) of the hinge seat 2 provided with antiskid teeth (shown best in figure 2).  Beckman does not disclose the teeth are on the fixed base.
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the known teeth on the hinge seat bracket 2 to the fixed base bracket 7, as both are surfaces that engage the intended use hinging device, and therefore aids in connection between hinge and the intended use device it is mounted on.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677